Title: To George Washington from William Crawford, 15 March 1772
From: Crawford, William
To: Washington, George



Sir
Stewarts Crossing [Pa.] March 15th 1772

I Received yours of the 6th of Decmr I Should have had your Land Run out at the Great medows but Mr McClain is not com up from his fathers as yeat but is to be up in a few days and I will have it don and Send you a Draft of the hole by the first oppertunity I would have had it done as soon as I cam up but he co[u]ld not do it before he went to Philedephia As to Craughans Claim of the Land near Fort pitt, he Claims and is Selling any Land that any Person will by of him in sid or out side of his Line and offers his bond to make a Title for it and have no mony till then, at teen pounds Starling pr 100 acres, and has his Survayors Runing out Land now Constanly and the have taken and Run out Land for himself teen Miles Clear of his Line I saw his order to his Survayor and they was to Run out 30 thousand acres of Land at 1000 acres in a tract and if the People will not Purches of him upon those terms he will Let them go to the first

that will so People dos not Know what to do, Som in order to Provent Disputs Enterd the Lands with him and then the have six pound pr Tract to pay his survayor which Acasions much Disputs Amongst the people whare it will end I donot now.
There is no sartanty yeat of the Charters Government taking place as was proposed when you was at Fort pitt or of Colo. Craughans Grant being confirmd and som Disputs it being ever Confirmd and I hear no talk of the Traders having Any Land on the Ohio There is som talk of a government to be on the Ohio at the Mouth.
I Shall do my Endeaviour to Keep your Land I took up for you but I am a fraid I Shall be hard put to it, but I have Built four good Cabins on it, and Cleard about an Acre of Land at Each Cabin fit for the Plough which I think will hold it till there is som way of Securing it farther.
I have Seen McMahons Land he had to Seell but it was not Such as it was Recomended to me and be sids there is a Disput about part of it a man has Built a Cabin on the best of it but if it had not a bin so it would not suted you it is two Hilly and not Rich neither.
There will be [no] Posability of taking up Such a Quantity as you want near Fort pitt as there is Such numbers of People out now Looking for Land and one takeing Each others Land from him as soon as a mans back is turnd an other is on his Land the man that is strong and able to make Others Afraid of him Seems to have the best Chance as tims go now Probaly I may fall in with such a body of Land on som of the Small Creeks Down the Ohio if so I will take it for you and as soon as I can I will send you a Draft and Description of the Place. I am Sir your Hume Sarvant

W. Crawford

